Citation Nr: 1025645	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-18 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), with depression.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD with depression is not manifested by 
occupational and social impairment with deficiencies in most 
areas.     


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for 
PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 38 U.S.C.A. 
§§ 5103 and 38 U.S.C.A. § 5103A have been met.  There is no issue 
as to providing an appropriate application form or completeness 
of the application.  VA notified the Veteran in January 2008 
correspondence of the information and evidence needed to 
substantiate and complete his claim of entitlement to an 
increased rating for PTSD, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  He was provided notice of how 
ratings and effective dates are determined.  The claim was 
readjudicated in a May 2009 supplemental statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. 
§ 3.159(c).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009), and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
PTSD.  The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In November 2005, entitlement to service connection was granted 
for PTSD.  The disorder was rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 and a 30 percent rating was assigned 
effective April 4, 2005.  The Veteran's claim for an increased 
rating for PTSD was received in January 2008.  A June 2008 rating 
decision increased the evaluation for PTSD to 50 percent with an 
effective date of January 3, 2008 (the date of receipt of the 
claim for an increased evaluation).  The Veteran appealed for a 
higher rating.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.
 
A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.
 
The Global Assessment of Functioning scale is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 
 
A global assessment of functioning score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  A global assessment of functioning score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A global assessment of 
functioning score of between 51 and 60 indicates that the Veteran 
has "moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." Global assessment of 
functioning scores ranging between 61 to 70 reflect "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships."  See DSM -IV.
 
While the Rating Schedule indicates that the rating agency must 
be familiar with the DSM -IV, VA does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record.

Psychiatric treatment reports dated from February to December 
2007 from E. Hoeper, M.D., show that the Veteran received ongoing 
treatment and counseling for PTSD.  The records show that the 
Veteran reported panic attacks, night sweats and flashbacks.  He 
indicated that he was hypervigilent and that he startles easily.  
He also indicated that he rarely socializes and that he 
experiences impaired memory.  In an October 2007 treatment 
report, he reported seeing a lot of insects and that he sees a 
lot of things that are not there but seem real.  Symptoms 
consistent with hallucinations were endorsed by the appellant.  
Global assessments of functioning scores ranging from 60 in 
February 2007 to 50 in December 2007 were assigned.  

The Veteran underwent a VA psychiatric examination in January 
2008.  With regard to marital and family relationships, the 
Veteran reported that there were good days and bad days.  He 
indicated that argued with his wife on certain issues.  He 
described his relationship with his two grown children and his 
grandchildren as good.  With regard to degree and quality of 
social relationships, he stated that he had a couple of good 
friends but he did not see them often.  He tended to stay by 
himself and reportedly had been that way since he got out of the 
military.  He reported that he attended church but he did not go 
to church functions because he did not feel comfortable in 
crowds.  He described his activities and leisure pursuits as 
fishing and "piddling around."  He stated that he spent time in 
the backyard working with wood.  He stopped bowling four to five 
years ago because of job demands and expense.  He denied a 
history of suicide attempts or a history of 
violence/assaultiveness.  He indicated that he stayed pretty 
isolated.

On mental status examination, the Veteran was observed to be 
clean and casually dressed.  Psychomotor activity was 
unremarkable.  His speech was spontaneous and coherent.  His 
attitude towards the examiner was cooperative and attentive.  His 
affect was appropriate and constricted.  His mood was dysphoric.  
His attention was intact.  He was oriented to person, time and 
place.  His thought process and thought content were 
unremarkable.  He denied any delusions.  His judgment was intact.  
He reported that his sleep was impaired and that he slept three 
to four hours a night with intermittent waking.  He denied any 
persistent visual hallucinations.  He did not display any 
inappropriate behavior.  He did not have any 
obsessive/ritualistic behavior.  He did acknowledge panic attacks 
that occur two to three times a month.  He denied any homicidal 
or suicidal thoughts.  

His impulse control was poor and he had episodes of violence.  
The appellant stated that when he was angry, he said things that 
he should not or he kicks a tire or ball.  He was able to 
maintain minimum personal hygiene.  He did not have any problem 
with activities of daily living.  He stated that he often forgets 
what he was going to do.  Regarding visual hallucinations, he has 
the sense that he sees little animals in his peripheral vision.  
His remote memory was described as normal.  His recent memory was 
mildly impaired and his immediate memory was normal.  The Veteran 
reported that he has been retired since December 2007.  He stated 
that he had difficulty learning new tasks and was afraid that he 
would not learn in the time frame he had to learn.  He also 
reported physical problems that were affecting his work.  He 
continued to have intrusive thoughts related to being on patrol 
and of being ambushed, incoming mortar rounds and of explosions.  
Intrusive thoughts are more frequent when it rains, especially at 
night.  

The Veteran was diagnosed as having PTSD and major depressive 
disorder.  The examiner felt that the depression as a result of 
the PTSD.  A global assessment of functioning score of 50 was 
assigned.  The examiner stated that the Veteran had a couple of 
friends but he isolated from them and his family and that he had 
some difficulties in his work setting.  With regard to 
employment, his ability to learn new procedures was compromised 
and that he quit work partially due to memory problems and fear 
of not being able to meet performance expectations in new tasks.  
The examiner determined that there was no evidence of total 
occupational and social impairment due to the Veteran's PTSD 
signs and symptoms.  The examiner also stated that the PTSD signs 
and symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school.  The examiner 
did find that there was reduced reliability and productivity due 
to PTSD symptoms.  In this regard, the examiner noted that the 
Veteran had difficulties in social relationships, he avoided 
friends, and he was more isolated and irritable with family 
members.  He was also described as fearful and jumpy with a 
hyperstartle reflex.  He was described as having a depressed 
mood.  He had paranoia, an inability to concentrate, problems 
with memory. 

From the foregoing, the evidence shows that the Veteran's 
posttraumatic stress disorder was not manifested by more than 
occupational and social impairment with reduced reliability and 
productivity.  While the private psychiatric treatment reports 
and the VA examination in January 2008 reveals some auditory 
disturbances as well as some evidence of impaired impulse 
control, the evidence preponderates against finding that PTSD 
caused obsessional rituals which interfered with routine 
activities.  The Veteran's speech was not intermittently 
illogical, obscure, or irrelevant.  There was no evidence of 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  Further, 
there was no evidence of spatial disorientation, neglect of 
personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances.  The Veteran was not suicidal.  Rather, 
the examiner in January 2008 determined that the Veteran's PTSD 
resulted in no more than reduced reliability and productivity.  
Furthermore, the January 2008 examination revealed a global 
assessment of function score of 50 which suggests serious 
symptoms.  In addition, the global assessment of functioning 
scores ranging from 60 to 50 on the 2007 private psychiatric 
treatment records also suggest moderate to serious symptoms.  
Thus, entitlement to an increased rating for post traumatic 
stress disorder is not in order.

The Board acknowledges that in his July 2008 notice of 
disagreement, the Veteran alleges that he received a global 
assessment of functioning score of 35 from his private treating 
psychiatrist and that such as score is indicative of major 
impairment in several areas.  The Veteran alleges that the RO 
disregarded the score of 35 and rather placed undue emphasis on 
global assessment of functioning score of 50 assigned by the VA 
examiner in January 2008.  

The Board notes, however, that the global assessment of 
functioning score of 35 was assigned by his private physician in 
a May 2005 letter.  The May 2005 letter from the Veteran's 
private physician was previously considered by the RO in the 
November 2005 rating decision.  The current claim for an 
increased rating for PTSD was received in January 2008 and the 
Board has reviewed and discussed the pertinent evidence of record 
in reviewing the Veteran's PTSD claim, i.e., the evidence 
prepared since January 2007.  38 C.F.R. § 3.400 (2009). 

The symptoms presented by the Veteran's PTSD are fully 
contemplated by the rating schedule.  There is no evidence his 
disability picture is exceptional when compared to other Veterans 
with the same or similar disability. There is no evidence that 
the claimant's PTSD at any time during the appellate term 
necessitated frequent hospitalization, or that the disability has 
caused a marked interference with employment.  Thus, the Board 
finds no evidence to indicate entitlement to referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to a disability rating in excess of 50 percent for 
PTSD with depression is denied.


REMAND

As for the Veteran's claim for a total disability evaluation 
based on individual unemployability due to service connected 
disorders, VA will grant such a rating when the evidence shows 
that the Veteran is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service-connected condition 
and advancing age, which would justify a total disability 
evaluation based on individual unemployability due to service 
connected disorders due solely to the service connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for diabetes 
mellitus, type II, with erectile dysfunction, rated 20 percent 
disabling; diabetic neuropathy, rated 60 percent disabling; 
pseudophakia, rated 30 percent disabling, and PTSD, rated 50 
percent disabling.  The Veteran's combined rating is 90 percent, 
and he meets the schedular criteria of of 38 C.F.R. § 4.16(a) for 
consideration of his claim.

The remaining question is whether the Veteran's service-connected 
disabilities, alone, prevent him from securing or maintaining a 
substantially gainful occupation consistent with his education 
and employment background.  38 C.F.R. § 4.16(a).

In the case of a claim for a total disability evaluation based on 
individual unemployability due to service connected disorders, 
the duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the Veteran's service 
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  In this case, there is no 
examination report  where the examiner considered the effect of 
all the service-connected disabilities upon the Veteran's 
employability.  Indeed, since the claim of entitlement to 
individual unemployability benefits was filed the Veteran's 
diabetes, diabetic neuropathy, and pseudophakia have not been 
examined.  Therefore, the Board must remand the appeal for a VA 
examination in which an examiner addresses the effect of all the 
service-connected disabilities and makes a determination whether 
the service-connected disabilities preclude him from engaging in 
substantially gainful employment.  A remand is necessary to 
obtain the required opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations 
by physicians to obtain an opinion as to 
whether it is at least as likely as not that 
his service connected disabilities alone 
preclude gainful employment.  The nature and 
extent of his diabetes mellitus, type II, 
with erectile dysfunction, diabetic 
neuropathy, and pseudophakia must be 
addressed.  All indicated tests must be 
accomplished.  The claims folder and a copy 
of this REMAND must be made available to the 
examiners.  The examiners must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance,  that the Veteran's 
service connected diabetes mellitus with 
erectile dysfunction, diabetic nephropathy, 
pseudophakia and PTSD would prevent him from 
obtaining or keeping gainful employment for 
which his education and occupational 
experience would otherwise qualify him.

A complete rationale for any opinion offered 
must be provided.  

If the examiners are unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  The examiners must append a copy 
of their curriculum vitae to the examination 
reports.

2.  The RO should review the medical 
examination reports to ensure that they are 
in complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

3.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


